Order entered December 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00299-CR

                      KENNETH ALLEMAN MIDGLEY, II, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82836-2017

                                            ORDER
       Before the Court is appellant’s December 5, 2019 pro se motion to obtain a court order
for affidavits from Dr. Compton. We DENY the motion. See TEX. R. APP. P. 34.1 (“The
appellate record consists of the clerk’s record and, if necessary to the appeal, the reporter’s
record.”); Gelabert v. State, 712 S.W.2d813, 816 (Tex. App.—Houston [1st Dist.] 1986, pet.
ref'd) (party may not offer additional testimony in case after testimony is closed and sentence
pronounced). Appellant’s pro se response is due January 31, 2020.
       We DIRECT the Clerk to transmit a copy of this order by electronic transmission to
counsel for the State and a copy of this order, by first class mail, to Kenneth Alleman Midgley II;
TDCJ No. 02252631; Allred Unit; 2101 FM 369 North; Iowa Park, Texas 76367.
       .


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE